Opinion filed March 15,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00181-CR
                                                    __________
 
                                  ANTHONY
RICHARD, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                  On
Appeal from the 132nd District Court
 
                                                           Scurry
County, Texas
 
                                                       Trial
Court Cause No. 9652
 

 
M
E M O R A N D U M   O P I N I O N
The
jury convicted Anthony Richard of assault of a public servant.  Upon
appellant’s plea of “true” to two prior felony convictions alleged for
enhancement purposes, the jury assessed his punishment at confinement in the Institutional
Division of the Texas Department of Criminal Justice for a term of seventy
years.  The trial court’s judgment provides that appellant’s seventy-year
sentence is to begin at the conclusion of appellant’s sentence in Cause No.
F-0554775-LR from the 265th District Court of Dallas County, Texas.  We dismiss
the appeal.
Appellant’s
court-appointed counsel has filed a motion to withdraw.  The motion is
supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that she has concluded that
the appeal is frivolous.  Counsel has provided appellant with a copy of the
brief and advised appellant of his right to review the record and file a
response to counsel’s brief.  A response has not been filed.[1] 
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d
173 (Tex. App.—Eastland 2005, no pet.).  Following the procedures outlined in Anders
and Schulman, we have independently reviewed the record, and we agree
that the appeal is without merit and should be dismissed.  Schulman, 252
S.W.3d at 409.
We note that counsel has the responsibility to advise appellant that he may file a
petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court.  Tex.
R. App. P. 48.4 (“In criminal cases, the attorney representing the
defendant on appeal shall, within five days after the opinion is handed down,
send his client a copy of the opinion and judgment, along with notification of
the defendant’s right to file a pro se petition for discretionary review
under Rule 68.”).  Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to Tex.
R. App. P. 68.
The
motion to withdraw is granted, and the appeal is dismissed.  
 
                                                                                                            PER
CURIAM
                                                                                                            
March 15, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




[1]By letter, this court initially granted appellant
thirty days in which to exercise his right to file a response to counsel’s
brief.  Upon appellant filing a pro se motion to extend time for filing his
response, the trial court extended the deadline for an additional thirty days
until February 29, 2012.